On Rehearing
Appellant in his application for rehearing pointed out two errors of fact in our opinion which we now correct.
In our opinion we designated both streets as one-way streets (p. 86) when, in fact, South Robertson Street is not one way. We also stated that all parts of the trial court’s judgment were appealed. The judgment dismissing the demand of St. Paul Fire and Marine Insurance Company against Elsa Parkerson, wife of and Cod-man Parkerson, was not appealed. Neither of these errors of fact were material to our judgment and this per curiam merely corrects the stated errors.
Rehearing denied.